DETAILED ACTION
	Applicant’s response, filed 8 August 2022 has been entered.
	Claim(s) 1, 4, and 7-8 are currently pending.  
	Objection to claim(s) 1 has been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Allowable Subject Matter
Claims 1, 4, and 7-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 recites subject matter that, when taken in combination with the other elements of the claim, is not represented in the prior art, namely: “specify, as an instruction change target vehicle, a normal autonomous driving vehicle located in a target area which is an area from the failed vehicle to an intersection located one section behind the failed vehicle… issue an evacuation instruction… such that the instruction change target vehicle gets away from the failed vehicle, until the failed vehicle is away from the instruction change target vehicle by a certain distance”. Claims 4 and 7-8 depend upon claim 1, incorporating all of the limitations of claim 1 by reference, and are therefore allowable under the same rationale.  Yamazaki et al. (US 2019/0382002) appears to be the closest prior art.  
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 7:00 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669



/GENNA M MOTT/Primary Examiner, Art Unit 3662